183 N.W.2d 274 (1971)
186 Neb. 379
STATE of Nebraska, Appellee,
v.
Paul Wayne GERO, Appellant.
No. 37671.
Supreme Court of Nebraska.
January 29, 1971.
Paul Wayne Gero, pro se.
Clarence A. H. Meyer, Atty. Gen., Calvin E. Robinson, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and CARTER, BOSLAUGH, SMITH, Mc-COWN, and NEWTON, JJ.
BOSLAUGH, Justice.
The defendant was convicted of forcible rape and sentenced to 20 years' imprisonment. The conviction was affirmed in State v. Gero, 184 Neb. 107, 165 N.W.2d 371.
On January 9, 1970, the defendant filed a lengthy motion to vacate and set aside his conviction and sentence under the Post Conviction Act. The trial court then appointed counsel to represent the defendant. After hearing argument by counsel the trial court found that the defendant was *275 entitled to no relief and overruled the motion. The defendant has appealed.
The defendant's principal assignment of error, and the only one which requires mention, alleges that he was denied effective assistance of counsel.
The record shows that the defendant was represented by able counsel throughout the proceedings in the district court and in this court on the prior appeal. The finding of the trial court that the defendant is entitled to no post conviction relief is fully supported by the record.
Under the circumstances in this case the defendant's request for the appointment of counsel for appeal to this court was properly denied.
The judgment of the district court is affirmed.
Affirmed.
SPENCER, J., participating on briefs.